UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4701


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

              v.

BRANDON MONQUEE WILLIAMS,

             Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:16-cr-00006-BO-1)


Submitted: August 24, 2017                                        Decided: August 28, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon, Assistant Federal
Public Defender, Raleigh, North Carolina, for Appellant. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon Monquee Williams pleaded guilty, pursuant to a written plea agreement,

to possession of a firearm by a felon, 18 U.S.C. §§ 922(g)(1), 924 (2012), and the district

court sentenced Williams to 48 months’ imprisonment. On appeal, Williams’ counsel has

filed a brief under Anders v. California, 386 U.S. 738 (1967), certifying that no

meritorious grounds exist for appeal but questioning whether the district court

procedurally erred in calculating Williams’ base offense level at sentencing.          The

Government has moved to dismiss the appeal based on the appeal waiver in Williams’

plea agreement. Williams has received notice of the right to file a pro se supplemental

brief and, through counsel, has filed a response to the motion to dismiss, asking the court

to conduct an Anders review.

       We conclude that Williams’ appeal waiver is valid because he entered it

knowingly and intelligently. See United States v. Manigan, 592 F.3d 621, 627 (4th Cir.

2010). Williams waived the right to appeal his conviction and any sentence within or

below the applicable advisory Sentencing Guidelines range. Accordingly, we grant the

Government’s motion to dismiss and dismiss the appeal as to any issues within the

compass of the waiver that are waivable by law. See United States v. Johnson, 410 F.3d

137, 151 (4th Cir. 2005) (recognizing that certain claims cannot be waived by plea

agreement). We also conclude that the record does not support any claims that cannot be

waived by plea agreement. See, e.g., United States v. Copeland, 707 F.3d 522, 530 (4th

Cir. 2013); United States v. Attar, 38 F.3d 727, 732-33 & n.2 (4th Cir. 1994).



                                            2
      In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore dismiss the appeal in part and

affirm the district court’s judgment as to any issue not precluded by the appeal waiver.

This court requires that counsel inform Williams, in writing, of the right to petition the

Supreme Court of the United States for further review. If Williams requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Williams. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                  DISMISSED IN PART;
                                                                   AFFIRMED IN PART




                                            3